—Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered December 1, 1995, dismissing the complaint and bringing up for review an order of the same court and Justice entered November 24, 1995, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint as time-barred, unanimously affirmed, without costs.
After making monthly disability insurance payments to plaintiff for approximately three years, defendant, upon the basis of medical opinions, concluded that plaintiff was no longer eligible for such benefits. Accordingly, on October 28, 1986, defendant notified plaintiff that it was terminating the disability payments. In June 1990, plaintiff commenced this action asserting that defendant improperly discontinued her disability payments.
Upon receipt of the October 1986 notice, plaintiff, pursuant to the unambiguous terms of the policy, was required to furnish defendant with written proof of loss within ninety days. The policy also provided that the insured had only three years from the time written proof of loss was to be furnished to *5institute an action to recover on the policies. Since plaintiff commenced this action more than three years and ninety days after October 28, 1986, the action is time-barred.
We have considered plaintiff’s other claims and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ellerin, Nardelli and Mazzarelli, JJ.